United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1254
                                    ___________

Gary Brown,                              *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas.
Arkansas State Highway &                 *
Transportation Department,               * [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: February 7, 2006
                                 Filed: February 15, 2006
                                  ___________

Before ARNOLD, BYE, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Gary Brown appeals the district court’s1 adverse grant of summary judgment
in his employment-discrimination action. We agree with appellee that Brown has
failed to comply with the rules related to briefing, see Harris v. Folk Constr. Co., 138
F.3d 365, 366-67 n.1 (8th Cir. 1998) (failure to assert in brief grounds for reversal of
certain orders amounts to waiver of issues on appeal), and the only issue he appears
to raise--his counsel’s purportedly deficient performance--is not a basis for reversal,


      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
see Glick v. Henderson, 855 F.2d 536, 541 (8th Cir. 1988). Even if the merits were
properly before us, we agree with the district court’s application of the law to the
evidence contained in the summary judgment record. See Gilooly v. Mo. Dep’t of
Health & Human Servs., 421 F.3d 734, 738 (8th Cir. 2005) (de novo standard of
review).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                        -2-